DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
The election without traverse of loxP as the first site and lox5171 as the second site flanking a kanamycin resistance marker as the first selectable marker; loxP as the first site and lox5171 as the second site flanking an apramycin resistance marker as the second selectable marker for ‘Species Election I – First and Second lox Sites along with the First Selectable Marker for the Donor Sequence and for the First and Second lox Sites along with the Second Selectable Marker for the Plasmid/Second Vector’; gammaproteobacteria for ‘Species Election II – Bacterial Host Cell’; and T7 RNA polymerase ‘Species Election III – Protein Coding Sequence that Promotes Sequence-Specific Gene Transcription along with the Corresponding SEQ ID NO:’ in the ‘Response to Restriction Requirement’, filed 02 November 2021, is acknowledged.
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 3-6, 9, 10, 12-17, 20-29, 32, 33, 35-38, 40-43, 45, 47, 48, 52-56, 58, 59, 61, 61, 64, 66, 67, 70-80, 82, 84-187, 190, 192, 193, and 197 are canceled.
	Accordingly, claims under examination are claims 1, 2, 7, 8, 11, 18, 19, 30, 31, 34, 39, 44, 46, 49-51, 57, 60, 63, 65, 68, 69, 81, 83, 188, 189, 191, and 194-196 along with loxP as the first lox5171 as the second site flanking a kanamycin resistance marker as the first selectable marker; loxP as the first site and lox5171 as the second site flanking an apramycin resistance marker as the second selectable marker for ‘Species Election I – First and Second lox Sites along with the First Selectable Marker for the Donor Sequence and for the First and Second lox Sites along with the Second Selectable Marker for the Plasmid/Second Vector’; gammaproteobacteria for ‘Species Election II – Bacterial Host Cell’; and T7 RNA polymerase ‘Species Election III – Protein Coding Sequence that Promotes Sequence-Specific Gene Transcription along with the Corresponding SEQ ID NO:’.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 11 September 2018, has been fully considered.

Response to Objection to Specification
	The ‘Response to Restriction Requirement’ (p5), filed 02 November 2021, it is indicated that a Substitute Specification has been submitted which removes all hyperlinks and correct the references. In view of the submitted Substitute Specification this objection is withdrawn.

Response to Objection to Drawings
	The ‘Response to Restriction Requirement’ (p5), filed 02 November 2021, submits FIGS. 3A, 3B, 8A, 8B, 11A, 11B, 13A, 13B, 15, and 17 have been amended in the attached Replacement 

Objection to Claims
Allowable If Rewritten in Independent Form
Claims 49, 188, 189, 191, and 194-196 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The International Search and Written Opinion for PCT/2017/014788 also found these claims as novel and inventive over the prior art.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30, 31, 34, 44, 50, 51, 57, 68, 69, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.


Vague and Indefinite
	Claims 30, 31, 50, and 51 recites the limitation “wherein the donor sequence further comprises a coding sequence for a protein that promotes sequence-specific gene transcription… not flanked by the first and second lox sites” (claims 30 and 31) and “wherein the donor sequence further comprises a coding sequence for a protein that promotes sequence-specific gene transcription… is flanked by the inverted repeats but not by the first and second lox sites” (claims 50 and 51) which is considered vague and indefinite in light of the prior recitations “wherein the donor sequence comprises a first selectable marker coding sequence flanked by a first and a second lox site” (claim 1 and 46). In particular, it is unclear the manner in which the donor sequence is to be flanked by a first and a second lox site while also comprising a coding sequence for a protein that promotes sequence-specific gene transcription that is flanked by inverted repeats but not by the first and second lox sites. If the donor sequence is flanked by the first and second lox site, then the sequences found in the donor sequence (e.g., the coding sequence for a protein that promotes sequence-specific gene transcription) would also be flanked by the first and second lox sites. Further, it is unclear the intended “structural” distinction between the flanking by the inverted repeats and the flanking by the first and second lox site in view of the recited claim limitations. Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claims 34 and 57 recites the limitation “operably linked to a promoter active in the host cell” which is considered vague and indefinite. Specifically, it is unclear the intended scope encompassed for a promoter active in the host cell such that it operably linked to the Cre recombinase coding sequence of the plasmid. Is simply the presence of the promoter in the host 
	Claims 44 and 81 recites the limitation “wherein the first and the second lox sites flank a sequence of greater than about 7kb and less than about 200kb” which is considered vague and indefinite. It is unclear which sequence that is flanked by the first and second lox sites is being referred to. Is the sequence being referred to the sequence flanked by the first and the second lox site found in the bacterial host cell, in the plasmid, or is intended to be both? Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Lack of Antecedent Basis
	Claims 68 and 69 recite the limitations “the first lox site of the plasmid and the first lox site of the donor sequence” (claim 68) and “the second lox site of the plasmid and the second lox site of the donor sequence…. the second lox site of the plasmid and the second lox site of the donor sequence” (claim 69), respectively, which lacks antecedent basis. Claim 46, which claims 68 and 69 depend from is directed to a bacterial host cell and makes no indication of a plasmid or for lox sites that are to be found in plasmid. Accordingly, clarification and appropriate correction for the above limitations recited in the claims is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2015/0079680
Claims 46, 60, 68, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0079680 (‘Information Disclosure Statement’, filed 11 September 2018; “BRADLEY”). Also see International Search Report and Written Opinion for PCT/US2017/014788 (‘Information Disclosure Statement’, filed 11 September 2018).
BRADLEY discloses the construction of bacterial host cells. (Abstract.)
Regarding claim 46, BRADLEY discloses the construction of host cells comprising a donor sequence comprising a selectable marker flanked by two different lox sites which donor sequence is flanked by inverted repeats recognized by a transposase. (Abstract.) BRADLEY construct found in the host cell is depicted in Fig. 6 and comprises piggy-bac recognition sites (e.g., PB 5’ and PB 3’; i.e., inverted repeats recognized by a transposase), different lox sites (e.g., loxP and lox2272, and a selectable marker (e.g., neomycin). (¶ [0044], [0051], [0077], 0094], [0113], [0176]; FIG. 6). BRADLEY indicates that the disclosed method for host cell construction are applicable to bacterial cells. (Id.)
E. coli). (¶ [0077].)
Regarding claims 68 and 69, BRADLEY provides for the utilization of various site-specific recombination sites (e.g., loxP, lox5171). (¶ [0030], [0054]).
	Accordingly, BRADLEY anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2012/0329115 further in view of Liu et al.
Claims 1, 2, 7, 8, 11, 18, 19, 34, 39, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0329115 (‘Information Disclosure Statement’, filed 11 September 2018; “SANTOS”) further in view of Liu et al. (The univector plasmid-fusion system, a method for rapid construction of recombinant DNA without restriction enzymes. Current Biology. Vol. 8, No. 24, p1300-1309; ‘Information Disclosure Statement’, filed 11 September 2018; “LIU”). Also see International Search Report and Written Opinion for PCT/US2017/014788 (‘Information Disclosure Statement’, filed 11 September 2018).

Regarding claims 1 and 83, SANTOS provides for methods for integrating recombinant polynucleotides in the genome of bacterial cells. (¶ [0041], [0046]-[0047], [0127]-[0128], [0142], [0147]; Figure 1.) A donor sequence comprising a first selectable marker (e.g., cat) coding sequence flanked by a first lox site (e.g., loxP) and a second lox site (e.g., lox5171) is integrated into a chromosome of a bacterial host cell. (Id.) The utilized first and second lox sites are indicated as being mutually exclusive. (¶ [0129].) Subsequently provided and introduced, is a donor plasmid/BAC comprising the gene of interest and a second selectable marker which are both flanked by a first lox site and a second lox site and are different. (Id.)  Upon introduction of the plasmid into the bacterial host cell, Cre recombinase is expressed via a Cre recombinase coding sequence (e.g., pJW168 induce Cre expression). In turn the gene of interest is integrated into the chromosome of the bacterial host cell by the Cre recombinase through recombinase-mediated cassette exchange (RMCE) between the first lox site of the second plasmid and the first lox site of the donor sequence, and between the second lox site of the second plasmid and the second lox site of the donor sequence. (Id.) Further SANTOS provides for the inclusion of selection markers, such as antibiotic resistance genes (e.g., kanamycin, chloramphenicol). (Id., [0053], [0135], [0143], [0148].)
Regarding claim 2, SANTOS provides for the integration of the donor sequence into the genome of the host cell by homologous recombination. (¶ [0025], [0047].)
Regarding claims 7, 8, and 11, SANTOS provides for the application to various bacterial host cells, such as Proteobacteria/Gammaproteobacteria (e.g., E. coli, Salmonella, Vibrio, Yersinia), Firmicutes (e.g., Streptomyces), Actinobacteria (e.g., Streptomyces), etc. (¶ [0023].) Further, SANTOS provides for the application to a wide variety of bacteria host cells and is not limited to one specific bacterial host cell. Thus, it can be reasonably interpreted that such broad application serves the exclusionary principle of “not being E. coli”. For instance, one of ordinary skill in the art would simply apply the disclosed methods to one of the other host bacterial cells “not being E. coli” (e.g., Salmonella, Vibrio, Yersinia, etc.) for construction.
Regarding claims 18 and 19, SANTOS provides various examples of utilized lox sites, such as loxp and lox5171. (¶ [0050]; Figure 1.)
Regarding claim 34, SANTOS provides for a plasmid comprising the Cre recombinase operably linked to a promoter that is either constitutive, inducible, or developmentally regulated. (¶ [0051]).
Regarding claim 39, SANTOS provides for the expression of various heterologous genes encoding one or more enzymes involved in one or more biological pathways. (¶ [0006], [0061]).
While SANTOS does teach methods for integrating a gene of interest into a chromosome of a bacterial host cell as recited in instant claim 1, SANTOS fails to specifically teach the insertion of a Cre recombinase into the plasmid comprising the gene of interest or into the donor sequence integrated in a chromosome.  LIU resolves the deficiencies of SANTOS, wherein LIU describes methods for the facilitation of rapid and systematic construction of recombinant DNA molecules. (Abstract.)
Regarding claim 1, LIU describes the delivery of Cre recombinase by insertion of the Cre recombinase coding sequence into the plasmid comprising the gene of interest or into the donor sequence integrated in  chromosome. (p1304, ¶ bridging left and right col.)
loxp recombination systems and, thus, are drawn to the same purpose and/or outcome.
Accordingly, SANTOS further in view of LIU renders the instant claims unpatentable.

U.S. Patent Application Publication No. 2015/0079680 further in view of U.S. Patent Application Publication No. 2012/0329115
Claims 46, 60, 63, 65, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0079680 (‘Information Disclosure Statement’, filed 11 September 2018; “BRADLEY”) as applied to claims 46, 60, 68, and 69 further in view of U.S. Patent Application Publication No. 2012/0329115 (‘Information Disclosure Statement’, filed 11 September 2018; “SANTOS”).
BRADLEY is herein applied from the above ‘Claim Rejections – 35 U.S.C. § 102’. While BRADLEY does teach the application of the disclosed method for introducing a gene of interest into the chromosome of a bacterial host cell, BRADLEY fails to specifically discloses other Salmonella, Vibrio, Yersinia, etc.), Cyanobacteria, Firmicutes, and Actinobacteria. SANTOS resolves the deficiencies of BRADLEY, wherein SANTOS discloses methods of integrating recombinant polynucleotides into genomes of organisms. (Abstract.)
Regarding claims 63 and 65, SANTOS provides for the application of the disclosed Cre-lox method for the introduction of a gene of interest into the chromosome of a wide variety of bacterial host cells, such as Proteobacteria (e.g., E. coli, Salmonella, Vibrio, Yersinia), Firmicutes (e.g., Streptomyces), Actinobacteria (e.g., Streptomyces), etc. (¶ [0023].)
In view of the teachings of BRADLEY and SANTOS (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of constructing bacterial host cells disclosed in BRADLEY to a variety of other bacterial cells, such as those described in SANTOS. BRADLEY provides one in the art some teaching, suggestion, or motivation for such application by indicating the broad application of the disclosed method to bacterial cells generally. (¶ [0112], [0176].) The combination of BRADLEY and SANTOS renders the application to various other bacterial host cells obvious and, therefore, such application is not considered to be limited to one specific bacterial host cell (e.g., E. coli). Therefore, the broad application to other bacterial host cells can serve the exclusionary principle of “not being E. coli”. For instance, one of ordinary skill in the art would simply apply the disclosed methods to one of the other host bacterial cells (i.e., “not being E. coli”; e.g., Salmonella, Vibrio, Yersinia, etc.) for bacterial host cell construction. Further, BRADLEY and SANTOS are directed to the introduction of a gene of interest into the chromosome of a bacterial host cell and, thus, are drawn to the same purpose and/or outcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636